UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4715


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JAIME PADRON-YANEZ,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:08-cr-00628-GRA-15)


Submitted:   May 18, 2011                     Decided:   June 2, 2011


Before DUNCAN and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bruce A. Byrholdt, CHAPMAN, BYRHOLDT & YON, Anderson, South
Carolina, for Appellant.    Alan Lance Crick, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jaime Padron-Yanez appeals his judgment after pleading

guilty    to    using      a   communication     facility    to     facilitate      the

commission of a felony under the Controlled Substances Act in

violation       of    21   U.S.C.     § 843(b)    (2006),     and    operating      an

unlicensed money transmitting business in violation of 18 U.S.C.

§§ 2, 1960 (2006). *           Padron-Yanez’s attorney has filed a brief

pursuant       to     Anders    v.    California,    386     U.S.     738    (1967),

asserting, in his opinion, there are no meritorious grounds for

appeal, but raising the issue of whether Padron-Yanez was denied

the right to confront witnesses under the Confrontation Clause

when the district court permitted the Government to present an

agent’s hearsay testimony at sentencing.               Padron-Yanez has filed

a   pro   se   supplemental       brief   raising    the    additional      issue   of

whether his attorney was ineffective.               We affirm.

               Hearsay is permitted at sentencing.             See Fed. R. Evid.

1101(d)(3); United States v. Love, 134 F.3d 595, 607 (4th Cir.

1998).      Moreover, the Confrontation Clause does not apply at

sentencing proceedings.              United States v. Powell, __ F.3d __,

2011 WL 1797893, *1 (4th Cir. May 12, 2011).                      Finally, we may

not   address        Padron-Yanez’s     allegation    that    his     attorney      was

      *
       We note that the criminal judgment contains a clerical
error in its statutory citation for the second count. The error
may be corrected at any time under Fed. R. Crim. P. 36.



                                          2
ineffective on direct appeal, because such ineffectiveness does

not conclusively appear from the record.                        See United States v.

Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        We    therefore      affirm      the    district    court’s     judgment.

This court requires that counsel inform his or her client, in

writing, of his or her right to petition the Supreme Court of

the United States for further review.                      If the client requests

that    a    petition       be   filed,   but    counsel    believes      that    such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                          Counsel’s motion

must state that a copy thereof was served on the client.

               We dispense with oral argument because the facts and

legal       contentions      are   adequately         presented    in   the    materials

before      the     court    and   argument      would    not     aid   the   decisional

process.



                                                                                 AFFIRMED




                                             3